1 Reported in 203 N.W. 984.
Plaintiff brought suit in the municipal court of the city of Minneapolis on two promissory notes executed by defendant to Peter Larson and transferred by Larson to plaintiff. The summons and complaint were served on defendant personally on February 20, 1924. Judgment was entered on March 20, 1924. Notice of a motion to vacate the judgment and permit defendant to interpose a proposed answer was served on May 5, 1924. Defendant appeals from an order denying this motion.
As an excuse for his failure to answer, defendant states that an action for labor and services had been brought against him by Peter Larson in January, 1924; that, when the papers in the present action were served, he saw that they were signed by the same attorney who had brought the previous action and, assuming that they related to the same matter, did not examine them; that about 30 days later he examined them and found that they were in an action brought by the Pittsburgh Plate Glass Company; and that he then took them to his attorney and learned from him that judgment had already been entered. He learned in March that judgment had been entered but took no action until May and after a transcript had been filed in the district court and an execution issued thereon. The denial of the motion was clearly within the discretion of the trial court.
Order affirmed. *Page 514